This is a Final office action for serial number 16/808,864. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-18 and 22-26 are rejected (claims dependent on a rejected claim are rejected based on their dependence unless otherwise specified) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a lower clamp" in line 5.  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a lower clamp” was previously recited in line 4. 
Claim 1  recites "a foot" of the upper clamp  and "a foot " of the lower clamp The claims later refer to "the foot" when describing the a recessed gap defined between the foot and the connector dimensioned to receive a lower edge or rail of the bassinet. The claims could reasonably be construed as referring to the foot of upper clamp or the foot of lower clamp when reciting "the foot." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 5 recites the limitation "a bassinet" in line 3.  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a bassinet” was previously recited in claim 1 in line 7.
 Claim 12 recites the limitation "a first end" in line 2.  There is insufficient/improper antecedent basis for this limitation in the claim. The examiner can not determine if the “a first end” of the arm portion is the same “a first end” as recited in claim 2, line 3 or different “a first end” therefore the claim is confusing and indefinite. 
Claim 1  recites "an upper clamp comprising a foot having an engagement surface”. Then claim 15, which is dependent on claim 1 later refers to "the foot of the upper clamp comprises an arcuate contour along an engagement surface" when describing an engagement surface for engaging the upper rail of a bassinet. The claims could reasonably be construed as referring to the foot of upper clamp or a different engagement surface when reciting "an engagement surface” in claim 15 Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 15 recites the limitation "a bassinet" in line 2.  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a bassinet” was previously recited in claim 1 from which claim 15 depends.
Claim 16 recites the limitation "a bassinet" in line 8 .  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a bassinet” was previously recited in claim 16 in line 2.
Claim 16 recites the limitation "the upper" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not definitely determine what limitation the claim is referring to since “clamp” has been deleted, therefore the claim is confusing and indefinite. 
Claim 17 recites the limitation "a stanchion" in line 2.  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a stanchion was previously recited in claim 16 in line 3 from which claim 17 depends.
Claim 16 recites "an upper clamp comprising a foot having an engagement surface”. Then claim 22, which is dependent on claim 16 later refers to "the foot of the upper clamp comprises an arcuate contour along an engagement surface" when describing an engagement surface for engaging the upper rail of a bassinet. The claims could reasonably be construed as referring to the foot of upper clamp or a different engagement surface when reciting "an engagement surface” in claim 22 Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 22 recites the limitation "a bassinet" in line 2.  There is insufficient/improper antecedent basis for this limitation in the claim. –a--  should be deleted and –the—should be inserted since “a bassinet” was previously recited in claim 1 from which claim 16 depends.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the strap extends from the lower clamp however the specification does not distinctly and specifically disclose the strap extend from the connector therefore “a strap that extends from the lower clamp or connector fails to comply with the written description requirement. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 8-15, 17, 18, and 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not discloses wherein the lower clamp comprises: a lower clamp body that extends outwardly from the connector to a distal portion, a foot projecting upwardly from the distal portion of the lower clamp having an engagement surface along an upper surface configured to engage and compress against an underside of the bassinet by the bias provided by the bias member, and a recessed gap defined between the foot and the connector dimensioned to receive a lower edge or rail of the bassinet in combination with all of the other limitations within the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631